DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
2.	An RCE was filed on September 14, 2020, together with an Amendment (hereinafter “Amendment”).  The Amendment was filed in response to a Final Office Action mailed April 13, 2020 (hereinafter “Final Office Action”).
	Claims 13 – 30 and 44 – 54 remain pending.  Only the independent Claims were amended and in a virtually identical manner.  Although the amendments and accompanying remarks have been carefully reviewed, the rejections under §§ 101 and 103 set forth in the Final Office Action are maintained.
	Office Note:  An interview is encouraged in this case prior to the preparation of a response.
Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 – 30 and 44 – 54 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  


With respect to the Amendment, an analysis of Claim 13 is illustrative of the maintained rejection under §101:
Despite the Amendment, Claim 13 still recites the following limitation:  
“receive, from an image capture device, at least one image representative of an environment of the host vehicle; analyze the at least one image to identify a target vehicle in the environment of the host vehicle; based on analysis of the at least one image, determine one or more characteristics of a navigational state of the identified target vehicle; compare the determined one or more characteristics of the navigational state of the identified target vehicle to at least one accident liability rule.”

In the Amendment, the following verbiage was added to this limitation:

    PNG
    media_image1.png
    194
    596
    media_image1.png
    Greyscale


This limitation, as drafted in the Amendment, remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “image 
There is nothing in the claim to add technicality.  There are no new technical components or interactions among technical computer components.  There are no specific recitations of an improvement to the computerized system – no technical solutions to a technical problem.  A practical application would require these types of specific recitations.  Such is not the case.  Thus, the rejection is maintained.
The following explanations from an earlier response still apply:
	Applicant argues that these steps cannot be performed in the human mind because “they require hardware and software components.”   The Office respectfully disagrees.
	Humans receive images in their minds perhaps millions of times a day.  It is fundamental to being human.  In fact, the human brain is an “image capture device” in that such images remain for a long time – sometimes many years – in the mind of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
That is, analyzing the claim as an ordered combination, the claim as a whole recites a system that falls within the grouping of abstract ideas comprising certain mental processes.  Furthermore, the mere nominal recitation of generic computer components – such as a “processing device” – does not remove the claim from the mental processes grouping.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim arguably recites only two computerized components – a “processing device” and “an image capture device.”  These components are recited at a high-level of generality (i.e., as a generic computing system having a generic processor and a generic camera) such that the claim amounts to no more than mere instructions to apply the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Furthermore, no technical solution to a technical problem is recited, nor does the claim recite a technical improvement in the functioning of the computerized system itself or a technical improvement to the related technical field.  To reiterate – reviewing the claim as a whole and as an ordered combination -  the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim 23 is an independent claim very similar to Claim 1.  It has been amended to recite “plurality of images” and “determine a trajectory,” among other related limitations.  These limitations do not serve to integrate the abstract idea into a practical application.  A human can receive a plurality of images just as easily as it can receive a single image – in fact it is better at it.  A human can also determine a trajectory – i.e. predict the path of a target vehicle as well as his/her own vehicle.  These amendments do not alter the conclusions set forth above with respect to Claim 1 and Claim 23 is therefore ineligible for the same reasons.
 Claims 24 - 30 are virtually identical to various claims discussed above. Therefore, all of these Claims 23-30 are not patent-eligible for the same reasons discussed above with respect to Claims 13-22. Likewise, Claims 44 - 54 are virtually identical to the various claims discussed above and are ineligible for the same reasons previously set forth. 
That is, these claimed concepts clearly do not add any meaningful limitations on the abstract idea and recite virtually no additional computer components or functionality whatsoever.   None of these claims provide any non-generic computer 
Accordingly, these claims, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application.  Furthermore, for the same reasons, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These claims constitute only a mere instruction to “apply” the abstract idea on a generic computing device.  
Therefore, Claims 13 – 30 and 44 - 54 are ineligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 30 and 44 – 54 are rejected under 35 USC § 103 as being unpatentable over China Patent Publication No. CN 106157614 to Jianhao et al. (hereinafter “Jianhao”) in view of U.S. Patent No. 9,805,423 to Konrardy et al. (hereinafter “Konrardy”).




    PNG
    media_image1.png
    194
    596
    media_image1.png
    Greyscale


The other independent claims were amended in a virtually identical fashion.  It is the position of the Office that – taking the claim as a whole and considering this additional limitation – the claim remains obvious to a person of ordinary skill in the art over the prior art already applied.
Broadest reasonable interpretation:
This additional limitation is directed to making a determination that a collision is expected, making a determination of liability (e.g. fault) prior to a collision, and storing a “value” associated with liability.  There is no recitation of “avoiding liability” – only making a determination of liability and storing a value.  The stored value is output “after an accident,” the value is determined and stored prior to the collision when it is “expected.”  However, there is no criticality recited in the claim as to this sequence, or to any advantage to storing the value when the accident is still expected vs. after the accident.  
It is respectfully asserted by the Office that these limitations are within the teachings of Jianhao in view of Konrardy and are obvious to a person of ordinary skill in the art.  Jianhoa is in the exact field of endeavor – determining liability.  It tracks images 
 “The cloud server can play back the running track and driving behavior of the automobile in the traffic accident and send the analysis result back to the automobile data storage device, the PC, the mobile phone, the Pad and other terminals, so that a basis is provided for defining the responsibility of the traffic accident, the responsibility party of the accident can be quickly defined, the timeliness of field investigation is solved, and the problem of traffic jam caused by waiting for the field investigation of a traffic police after the traffic accident occurs is solved. In one embodiment, the vehicle data storage device can also determine the vehicle accident liability as a vehicle fault and/or driving behavior from the driving state data and the driving behavior data.”  (emphasis added) 

As with the claimed invention, Jianhao makes this liability determination based on accident liability rules:
“As shown in fig. 4, the accident analysis module 23 includes: a trajectory generation unit 231, an offending vehicle determination unit 232, and an accident cause determination unit 233. The running track generating unit 231 generates running tracks and running states of the first vehicle and the surrounding vehicles according to the first vehicle running parameters, the geographical position information of the first vehicle, the relative distance and the relative position information of the first vehicle and the surrounding vehicles and by combining the electronic map information. The illegal vehicle determination unit 232 determines the illegal vehicle involved in the accident based on the accident-responsibility determination rule according to the running tracks and running states of the first vehicle and the nearby vehicles.”  (emphasis added) 

There is no limitation or restriction in Jianhao on the ability to make this determination prior to a collision rather than “quickly” following a collision – nor any teaching against a prior determination.

Konrardy teaches that monitoring of driving tracks and navigation occurs during driving and that alerts and warnings can be provided prior to a collision.  [NOTE:  The 
Konrardy is in the exact field as the claimed invention and Jianhao – “fault determination.”  (See at least Title and Abstract, as well as [0007] – [0008].)  The assignee of this reference is an insurer – in the field of liability determination.  In fact, Konrardy also attempts to avoid liability by providing warnings or alerts in real time to avoid or mitigate accidents:
“[0048] In one computer-implemented method of adjusting or generating an insurance policy, (1) data may be captured by a processor (such as via wireless communication) to determine the autonomous or semi-autonomous technology or functionality associated with a specific vehicle that is, or is to be, covered by insurance; (2) the received data may be compared by the processor to a stored baseline of vehicle data (such as actual accident information, and/or autonomous or semi-autonomous vehicle testing data); (3) risk may be identified or assessed by the processor based upon the specific vehicle's ability to make driving decisions and/or avoid or mitigate crashes; (4) an insurance policy may be adjusted (or generated or created), or an insurance premium may be determined by the processor based upon the risk identified that is associated with the specific vehicle's autonomous or semi-autonomous ability or abilities; and/or (5) the insurance policy and/or premium may be presented on a display or otherwise provided to the policyholder or potential customer for their review and/or approval. The method may include additional, fewer, or alternate actions, including those discussed below and elsewhere herein.”  (emphasis added) 

The process of determining risk is considered to constitute the recited determination of liability.  “Risk” – in the context of an insurance policy – is a determination that the insured is at fault.  Otherwise, the other party is at fault and his/her insurance company is liable for the accident.  Thus, Konrardy teaches a determination of liability – risk – prior to the accident.  This is made even more clear in the following quotation:
[0091] At block 410, the controller 204 may process the sensor data, the communication data, and the settings or configuration information to determine whether an incident has occurred. As used herein, an “incident” is an occurrence during operation of an autonomous vehicle outside of normal safe operating conditions, such that one or more of the following occurs: (i) there is an interruption of vehicle operation, (ii) there is damage to the vehicle or other property, (iii) there is injury to a person, and/or (iv) the conditions require action to be taken by a vehicle operator, autonomous operation feature, pedestrian, or other party to avoid damage or injury. Incidents may include collisions, hard braking, hard acceleration, evasive maneuvering, loss of traction, detection of objects within a threshold distance from the vehicle 108, alerts presented to the vehicle operator, component failure, inconsistent readings from sensors 120, or attempted unauthorized access to the on-board computer by external sources. Incidents may also include accidents, vehicle breakdowns, flat tires, empty fuel tanks, or medical emergencies. In some embodiments, the controller 204 may anticipate or project an expected incident based upon sensor or external data, allowing the controller 204 to send control signals to minimize the negative effects of the incident. For example, the controller 204 may cause the vehicle 108 to slow and move to the shoulder of a road immediately before running out of fuel. As another example, adjustable seats within the vehicle 108 may be adjusted to better position vehicle occupants in anticipation of a collision.”  (emphasis added) 

It is respectfully submitted that the projection or anticipation of an “incident” involves a determination of fault or liability prior to the accident.  (See also at least [0201], [0250], and [0243] – [0244].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the “quick” liability determination system of Jianhao with the “projected or anticipated” collision teachings of Konrardy.  The motivation for making this modification comes from Jianhao.  As pointed above, Jianhao teaches that the system collects a variety of data or “values” and makes a determination of liability “quickly” following an accident.  However, there is no reason or impediment that would prevent Jianhao to make that determination prior to the 
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification since all that would be required would be a straightforward computer programming change to make the determination of fault just slightly earlier.  All of the data and driving rules are within the grasp of the Jianhao system.    No extraordinary problem in making the change would need to be solved.  

The following explanation of obviousness relates to previous versions of the claimed invention.  
In a previous amendment, Claim 23 was amended as follows:


    PNG
    media_image2.png
    628
    718
    media_image2.png
    Greyscale

	




    PNG
    media_image3.png
    477
    655
    media_image3.png
    Greyscale

First, after further consideration, the Examiner has determined that the Jianhao reference does, in fact, teach all of the essential elements of Claims 13 and 23.  Giving the term “testing” its broadest reasonable interpretation, this term can include a comparison step of comparing a plurality of images against a driving rule.  This is clearly implied in the claims and taught in the specification.  It is clear that Jianhao teaches receiving of images (whether it be at least one or a plurality) related to both the host vehicle and the target vehicle.  This passage is taken from the Summary:
“Optionally, the first vehicle data storage device mounted on the first vehicle records the first vehicle operating parameter collected by the vehicle sensor, the first vehicle operating parameter comprising at least one of the following data: driving speed The engine speed, the throttle opening degree, the braking condition, the steering angle, and the light state parameter; the first automobile data storage device records geographic location information of the first vehicle collected by the GPS the first vehicle and the surrounding automobile The relative distance and the relative position information are radar data information and peripheral image information collected by the ranging radar device and the image collecting device recorded by the first automobile data storage device.”  (emphasis added) 


Furthermore, these images are used in the same manner as claimed:
“Optionally, determining, according to the driving state data and the driving behavior data, that the vehicle accident liability is a vehicle fault and/or driving behavior comprises: analyzing the operating state based on the accident liability determination rule, and determining the first One or more abnormal location points on a running track of a vehicle and/or a surrounding vehicle, and determining a violating vehicle; wherein the accident liability determination rule includes: lane change, avoidance, overtaking rules.

“Optionally, determining, according to the driving state data and the driving behavior data, that the vehicle accident liability is an automobile fault and/or driving behavior comprises: analyzing and processing the peripheral image information, and determining between the first vehicle and the surrounding vehicle thereof Whether the distance is less than a safety distance; when the distance between the first vehicle and its surrounding vehicles is less than the safety distance, determining that the first vehicle and/or the surrounding vehicle has an abnormal operating state, and in the first vehicle and/or The abnormal position point is determined on the running track of the surrounding vehicle.”  (emphasis added) 

	It is respectfully submitted that the analyzing steps quoted above are considered to constitute the recited “testing.”  Furthermore, “running track” clearly refers to the navigational state of a vehicle or its “trajectory.”  The claim does not provide any particular criticality with respect to the term “trajectory.”  Giving that term its broadest reasonable interpretation, it can mean any driving condition that determines the direction, velocity, or path of a vehicle.  The “running track” of Jianhao clearly teaches these concepts.  Furthermore, without question Jianhao uses this analysis to determine liability.  A person of ordinary skill would readily 
Furthermore, Konrardy teaches that sensed and imaged driving conditions and driving states can be stored and used in artificial intelligent applications to avoid accidents.   The described “risk levels” are based on historical driving condition data or “operating information.”  Given the broadest reasonable interpretation of the term “trajectory,” these teachings of Konrardy also are considered to constitute the recited trajectory in that they define the direction, speed and path of a vehicle.  Such information is important in determining liability and insurance risk.
The following passages from Konrardy are instructive:  
“FIG. 4B illustrates an alternative portion of the method 400 following an incident. When an incident is determined to have occurred at block 412, the controller 204 or the server 140 may record status and operating information at block 414, as above. In some instances, the incident may interrupt communication between the vehicle 108 and the server 140 via network 130, such that not all information typically recorded will be available for recordation and analysis by the server 140. Based upon the data recorded in block 414, the server 140 or the controller 204 may determine whether assistance may be needed at the location of the vehicle 108 at block 430. For example, the controller may determine that a head-on collision has occurred based on sensor data (e.g., airbag deployment, automatic motor shut-off, LIDAR data indicating a collision, etc.) and may further determine based on information regarding the speed of the vehicle 108 and other information that medical, police, and/or towing services will be necessary. The determination that assistance is needed at block 430 may further include a determination of types of assistance needed (e.g., police, ambulance, fire, towing, vehicle maintenance, fuel delivery, etc.). The determination at block 430 may include analysis of the type of incident, the sensor data regarding the incident (e.g., images from outward facing or inward facing cameras installed within the vehicle, identification of whether any passengers were present within the vehicle, determination of whether any pedestrians or passengers in other vehicles were involved in the incident, 430 may further include information regarding the vehicle status determined at block 414.“  (emphasis added)  See Cols. 21 and 22.

“The adjustments to automobile insurance rates or premiums based upon the autonomous or semi-autonomous vehicle-related functionality or technology may take into account the impact of such functionality or technology on the likelihood of a vehicle accident or collision occurring. For instance, a processor may analyze historical accident information and/or test data involving vehicles having autonomous or semi-autonomous functionality. Factors that may be analyzed and/or accounted for that are related to insurance risk, accident information, or test data may include (1) point of impact; (2) type of road; (3) time of day; (4) weather conditions; (5) road construction; (6) type/length of trip; (7) vehicle style; (8) level of pedestrian traffic; (9) level of vehicle congestion; (10) atypical situations (such as manual traffic signaling); (11) availability of internet connection for the vehicle; and/or other factors. These types of factors may also be weighted according to historical accident information, predicted accidents, vehicle trends, test data, and/or other considerations.”  (emphasis added)  See Col. 7.

“As an example, the V2V wireless communication from the first vehicle to the second vehicle (following the first vehicle) may indicate that the first vehicle is autonomously braking, and the degree to which the vehicle is automatically braking and/or slowing down. In response, the second vehicle may also automatically or autonomously brake as well, and the degree of automatically braking or slowing down of the second vehicle may be determined to match, or even exceed, that of the first vehicle. As a result, the second vehicle, traveling directly or indirectly, behind the first vehicle, may autonomously safely break in response to the first vehicle autonomously breaking.
As another example, the V2V wireless communication from the first vehicle to the second vehicle may indicate that the first vehicle is beginning or about to change lanes or turn. In response, the second vehicle may autonomously, etc. to avoid the first vehicle.“  (emphasis added)   See Col. 8.



The following supplemental description relates to the claims as originally filed.
With respect to Claim 13, Jianhao teaches an accident liability tracking system for a host vehicle, the system comprising:   (See at least Jianhao:  Abstract, which reads as follows:
“The embodiment of this invention claims a vehicle accident liability method and system for determining the method comprises: Obtaining vehicle data memory device which is recorded in vehicle running state data and driving behaviour data; According to carrying event information of the accident analyzing instruction fetch the accident information corresponding to the vehicle running state data and driving behaviour data; According to vehicle running state data and driving behaviour data determining vehicle accident liability in vehicle fault and/or driving behaviour. The embodiment of this invention for car accidents liability method and system for determining automobile data storage device the vehicle in the process of monitoring running state data and driving behaviour data and so on as the traffic accident liability of the defined according to the invention claims a fast interface the responsibility accident and method it solves the problems of field survey the timeliness to the car performance and safety analysis providing data supporting.”  (emphasis added)



receive, from an image capture device, at least one image representative of an environment of the host vehicle;   (See at least Jianhao:  Fig. 2 as well as pp. 7 and 9.)

analyze the at least one image to identify a target vehicle in the environment of the host vehicle;  (See at least Jianhao:  pp. 10, 20 and 28 – 29.)

based on analysis of the at least one image, determine one or more characteristics of a navigational state of the identified target vehicle;  (See at least Jianhao:  p. 21.)

compare the determined one or more characteristics of the navigational state of the identified target vehicle to at least one accident liability rule;  (See at least Jianhao:  pp. 10, 15, and 20 – 21.)
It is clear that Jianhao uses various “states” and “position points” in its liability determination.  See, for example, Jianhao:  p. 29.  This reference also collects and analyzes various operating parameters, as discussed at p. 28.  Given the broadest reasonable interpretation of the recited “at least one value,” these teachings of Jianhao are considered to constitute such values.  However, subject to further consideration of 
“store at least one value indicative of potential accident liability on [[the]] a part of the identified target vehicle based on the comparison of the determined one or more characteristics of the navigational state of the identified target vehicle to the at least one accident liability rule; and 
output the stored at least one value, after an accident between the host vehicle and the identified target vehicle, for determining liability for the accident.”  However, Konrardy teaches these limitations.
Like Jianhao and the claimed invention, Konrardy is directed to an accident fault determination system and is, therefore, in the same field of endeavor.  (See at least Konrardy:  Title and Abstract)  Furthermore, Konrardy teaches the use of “risk levels” to determine liability.  (See at least Konrardy:  Fig. 5 and Cols. 28 – 29).  Such risk levels which are used, at least in part, to determine fault or liability are considered to constitute the claimed values.  Konrardy:  Col. 50, lines1 - 21 read as follows:
“Exemplary Fault Determination Method
“In some embodiments, the system 100 may be used to determine or allocate fault upon the occurrence of an accident or other collision involving the vehicle 108. Information regarding the operation of the vehicle 108 may be recorded and stored during operation, which may then be used to determine the cause of a collision or accident automatically upon receiving an indication of the occurrence of such. Fault may be allocated to either the vehicle operator, one or more autonomous operation features, or a third party (e.g., another motorist or autonomous vehicle). Such allocation of fault may be further used to adjust one or more of an insurance policy premium, a risk level, a rate category, a penalty, or a discount relating to a vehicle insurance policy. In some embodiments, the allocation of fault may also be used to determine whether to cancel an insurance policy, adjust a deductible, adjust a policy limit, and/or determine a payment associated with the collision or accident. Where an autonomous operation feature is determined to be wholly or partially responsible for the accident, the risk levels or risk profile associated with that autonomous operation feature may be revised, such that the risk levels or risk profile of other autonomous vehicles using the feature may also be adjusted.”  (emphasis added)

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the liability determination system of Jianhao with the risk level features of Konrardy.  The motivation for making this modification comes from Jianhao.  As pointed above, Jianhao teaches that the system collects a variety of data or “values.”  Therefore, it would greatly enhance the utility and functional advantages of the system of Jianhao to categorize such parameters into risk levels as taught by Konrardy.  

With regard to Claim 14, subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Jianhao does not appear to explicitly teach to assign and store a collision liability value for the identified target vehicle if the host vehicle cannot avoid a collision with the identified target vehicle.  However, Konrardy teaches this limitation.  As quoted above in Col. 50, Konrardy teaches that, upon a finding of fault, a risk level or “risk profile” is adjusted.  This teaching is considered to constitute the recited collision liability value.
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the liability determination system of Jianhao with the risk level or risk profile features of Konrardy.  The motivation for making this modification comes from Jianhao.  As pointed above, Jianhao teaches that the system collects a variety of data or “values.”  Therefore, it would greatly 

With regard to Claim 15, subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Konrardy, does not appear to explicitly teach an interface for accessing and downloading the a collision liability value subsequent to an accident between the host vehicle and the identified target vehicle.  (See at least Konrardy:  Col. 49, lines 34 – 57, in which a display inside the vehicle 108 for displaying warnings and other data is disclosed.  
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the liability determination system of Jianhao with the display features of Konrardy.  The motivation for making this modification comes from Jianhao.  As pointed above, Jianhao teaches that the system collects a variety of data or “values.”  Therefore, it would greatly enhance the utility and functional advantages of the system of Jianhao to categorize such parameters into risk levels as taught by Konrardy.  

With regard to Claim 16, Jianhao teaches wherein the at least one processing device is further programmed to detect a plurality of target vehicles in the environment of the host vehicle, determine navigational state characteristics for each of the plurality of target vehicles, and determine and store values indicative of potential accident liability on [[the]] a part of respective ones of the plurality of target vehicles based on 

With regard to Claim 17, Jianhao teaches wherein the at least one accident liability rule includes a lateral velocity rule.  (See at least Jianhao:  p. 29.  A lane change, avoidance, or overtaking rule is considered to constitute a lateral velocity rule.)

With regard to Claim 18, Jianhao teaches wherein the at least one accident liability rule includes a lateral position rule.  (See at least Jianhao:  p. 29.  A lane change, avoidance, or overtaking rule is considered to constitute a lateral position rule.)

With regard to Claim 19, Jianhao teaches wherein the at least one accident liability rule includes a driving direction priority rule.  .  (See at least Jianhao:  p. 29.  A lane change, avoidance, or overtaking rule is considered to constitute a driving direction position rule.)

With regard to Claim 20, Jianhao teaches wherein the at least one accident liability rule includes a traffic light-based rule.  (See at least Jianhao:  pp. 29 – 30.)

With regard to Claim 21, Jianhao does not appear to explicitly teach wherein the at least one accident liability rule includes a traffic sign-based rule.  However, Konrardy teaches this limitation.  (See at least Konrardy:  Col. 51, lines 60 – 67.)


With regard to Claim 22, Jianhao teaches wherein the at least one accident liability rule includes a route priority rule.  (See at least Jianhao:  pp. 21 – 22.  Accidents at intersections as well as following too close are considered to constitute route priority rules.)

With regard to Claim 23, this claim is very similar to Claim 13 and Jianhao teaches most of the limitations as recited above with respect to that claim.
However, subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation,  Jianhao does not appear to explicitly teach:
8PATENT Attorney Docket No. 12312.0127-00000 “determine, based on at least one driving policy, a planned navigational action for accomplishing a navigational goal of the host vehicle; analyze the at least one image to identify a target vehicle in the environment of the host vehicle; test the planned navigational action against at least one accident liability rule for determining potential accident liability; if the test of the planned navigational action against the at least one 
However, Konrardy teaches these limitations at Cols. 48 – 49 under the subheading:  “Exemplary Warning Method.”  These sections teach that current conditions are conditions are compared to stored risk level factors to determine whether a warning or alert should be given to the operator.  Such warnings or alerts cause the vehicle’s operation to be adjusted in a variety of ways.  Konrardy also teaches at Col. 34, lines 49 – 67 that vehicle control adjustments can be made such as “automatic braking” for collision avoidance.  Such change or vehicle control adjustment is considered to constitute the recited navigational actions.  
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the liability determination system of Jianhao with the control adjustment features of Konrardy.  The motivation for making this modification comes from Jianhao.  As pointed above, Jianhao teaches that the system collects a variety of data or “values.”  Therefore, it would greatly enhance the utility and functional advantages of the system of Jianhao to categorize such parameters into risk levels as taught by Konrardy.  


Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the liability determination system of Jianhao with the risk profile features of Konrardy.  The motivation for making this modification comes from Jianhao.  As pointed above, Jianhao teaches that the system collects a variety of operational data or “values.”  Therefore, it would greatly enhance the utility and functional advantages of the system of Jianhao to categorize such parameters into risk levels as taught by Konrardy.  

With regard to Claim 25, this claim is virtually identical to Claim 17 and is obvious for the same reasons as set forth above with respect to that claim.   

With regard to Claim 26, this claim is virtually identical to Claim 18 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 27, this claim is virtually identical to Claim 19 and is obvious for the same reasons as set forth above with respect to that claim.  



With regard to Claim 29, this claim is virtually identical to Claim 21 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 30, this claim is virtually identical to Claim 22 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 44, this claim is virtually identical to Claim 13 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 45, this claim is virtually identical to Claim 14 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 46, this claim is virtually identical to Claim 15 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 47, this claim is virtually identical to Claim 16 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 48, this claim is virtually identical to Claim 17 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 49, this claim is virtually identical to Claim 18 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 50, this claim is virtually identical to Claim 19 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 51, this claim is virtually identical to Claim 20 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 52, this claim is virtually identical to Claim 21 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 53, this claim is virtually identical to Claim 22 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 54, this claim is virtually identical to Claim 23 and is obvious for the same reasons as set forth above with respect to that claim.  

Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not deemed persuasive.  

“The Office's overly-generalized description of independent claim 13 as merely a process performed "in the mind but for the recitation of generic computer components" (Office Action, p. 4) and did not consider specific elements such as "receiv[ing], from an image capture device, at least one image," and "identify[ing] a target vehicle in the environment of the host vehicle," as recited in claim 13. These elements cannot be performed in mind as they require hardware and software components. For example, images are captured by a hardware component (e.g., a camera), and the target vehicle can be identified by a processor using a software component (e.g., a computer-based model such as a machine-learning model.) Independent claim 44 recites similar elements as independent claim 13, and thus, does not fall into a category of "mental processes." For at least these reasons alone, the rejection of claims 13 and 44 is improper.”  (emphasis added) 

The Office respectfully disagrees.  First, given its broadest reasonable interpretation, the mind is an image capture device.  Secondly, there is nothing about “environment of the host vehicle” that requires hardware of software.  Again, such an environment can be seen and mentally imaged by a human.  No camera is claimed.  No machine learning model is claimed.  
As noted above in detail, a human is fully capable of receiving images and predicting navigational states or trajectories and analyzing the risk of an accident.  Furthermore, the claims lack the specificity required under § 101.  They are a typical “apply it” type of situation.  Nevertheless, based on the subject matter and the specification, one could likely fashion a claim with eligible subject matter.
Although “avoiding liability” was discussed at the interview, as noted above, this feature does not appear to be claimed.  Applicant also argues that the claim recites a practical application.  Without additional specificity, the claim remains one of “apply it.”


Conclusion
6.	Applicant should carefully consider the following in connection with this Office Action:
	
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	
	U.S. Patent No. 9,679,487 to Hayward.  This reference is relevant to the features of providing alerts prior to expected collisions.

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

February 18, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691